DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 8/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2015/0240130 A1) in view of Liang et al (US 2014/0312501 A1).
Liang ‘130 teaches an isotropic conductive film (ACF) (i.e., a filler-containing film) comprising a filler dispersion layer in which fillers (e.g., conductive particles) are dispersed in an adhesive (e.g. epoxy or insulating) resin layer, wherein a surface of the resin layer is in the vicinity of the fillers; and the adhesive may be a thermal cured epoxy (i.e., wherein a viscosity at 60°C of the resin layer of the filler-dispersed layer is from 3000 to 20000 Pa-s) (para 15, 43, 45, 56; fig 4).
Liang ‘130 further teaches the conductive particles may have 0% diameter (i.e., wherein the fillers are embedded within the resin layer without being exposed from the resin layer) to 95% exposed (i.e., wherein the fillers are exposed from the resin layer) above the surface of the adhesive layer; wherein the embedded depth can affect the connectivity or connection performance of the ACF (para 5, 41, 56).
Liang ‘130 suggests the particles (26, 64) are disposed without coming into contact with each other (fig 2, 4); and further suggests the particles should not aggregate (para 51).
Liang ‘130 teaches the particles may have a diameter of 1 to 20 μm (para 46) and may have a pitch of 3 to 30 μm which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a closest distance between fillers is 0.5 times or more the particle diameter of the fillers.
Liang ‘130 teaches a second adhesive layer (5) may be formed on the side of a second tier conductive particles (64) or opposite the side of a first tier of conductive particles (62) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a second resin layer is laminated on a surface that is on the opposite side of the surface on which the concavity is formed in the resin layer of the filler-dispersed layer and/or wherein a second resin layer is laminated on a surface on which the concavity is formed in the resin layer of the filler-dispersed layer (para 41, fig 4). Liang ‘130 further teaches the adhesives may be different compositions (e.g., epoxide, phenolic resin, amine-formaldehyde resin, polybenzoxazine, polyurethane, cyanate esters, acrylics, acrylates, methacrylates, vinyl polymers) (para 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a minimum melt viscosity of the second resin layer is lower than a minimum melt viscosity of the resin layer of the filler dispersion layer.
Liang ‘130 fails to suggest a surface of the resin layer in a vicinity of the filler having a concavity with respect to a tangent plane to a central portion of the resin layer surface between adjacent fillers; wherein the concavity is formed on the surface of the resin layer around the filler exposed from the resin layer; wherein a ratio of a depth Le of the concavity from the tangent plane to a particle diameter D of the filler (Le/D) is less than 50%; wherein a ratio of a maximum diameter Ld of the concavity to the particle diameter D of the filler (Ld/D) is 100% or greater; wherein the concavity is formed on the surface of the resin layer directly above the filler not exposed from the resin layer and embedded in the resin layer; wherein the filler is in contact with the tangent plane to the central portion of the resin layer surface between the adjacent fillers, and the concavity is formed on the surface of the resin layer around a contact point of the tangent plane and the filler; wherein a ratio of a depth Lf of the concavity from the tangent plane to a particle diameter D of the filler (Lf/D) is less than 10%; wherein a ratio of a layer thickness La of the resin layer to the particle diameter D of the filler (La/D) is from 0.6 to 10; wherein a ratio of a distance Lb of a deepest part of the filler from the tangent plane to the central portion of the resin layer surface provided with the concavity between the adjacent fillers to the particle diameter D of the filler (Lb/D) is from 60% to 105%.
However, Liang ‘130 teaches the particles may subjected to both heat and pressure to obtain a desirable degree of embedding (para 2, 22); the particles may have a diameter of 1 to 20 μm (para 46); and the adhesive may be a heat cured epoxy and sulfonium salt curing agents (para 57).
Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the viscosity of the adhesive layer may be adjusted to help particles bond (para 84, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Liang ‘130 would have suggested or otherwise rendered obvious the composition of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 58, 62) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 41) of the instant embodiment. Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 106, 123). Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess or would have suggested to one of ordinary skill in the art at the time of invention a surface of the resin layer in a vicinity of the filler having a concavity with respect to a tangent plane to a central portion of the resin layer surface between adjacent fillers; wherein the concavity is formed on the surface of the resin layer around the filler exposed from the resin layer; wherein the concavity is formed on the surface of the resin layer directly above the filler not exposed from the resin layer and embedded in the resin layer; wherein the filler is in contact with the tangent plane to the central portion of the resin layer surface between the adjacent fillers, and the concavity is formed on the surface of the resin layer around a contact point of the tangent plane and the filler.
Furthermore, in adjusting the embedded depth of the particles to optimize the connection performance of the ACF, the Le, Ld, Lf, La, and Lb would have been adjusted, and therein the ratios of Le, Ld, Lf, La, and Lb to the diameter of the particle. Therefore, it, would have been obvious to one of ordinary skill in the art at the time of invention to adjust the embedded depth of the conductive particles, and therein the ratios of Le, Ld, Lf, La, and Lb to the diameter of the particle, to optimize the connection performance of the ACF.

Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive.
Applicant contends that the Office Action has failed to identify any proper motivation associated with the alleged modification of Liang '130. This is not persuasive.
Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the viscosity of the adhesive layer may be adjusted to help particles bond (para 84, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Applicant contends that the applied references do not teach and/or fairly suggest the concept of adjusting and/or setting the shape and/or depth of the concavities by specifically controlling the viscosity of the resin layer, the pushing rate, the temperature, and the like at the time of pushing the fillers into the resin layer (e.g., by a flat plate or a roller). This is not persuasive.
The Examiner contends that Liang et al (US 2015/0240130 A1) in view of Liang et al (US 2014/0312501 A1) suggests the process steps by which the surface inclinations or undulations are formed. 
	First, Liang ‘130 teaches the particles are subjected to both heat and pressure to obtain a desirable degree of embedding (para 2, 22) while adjusting the pressure and the lamination rate (i.e., pushing rate) to obtain desired embedment (para 56); the particles may have a diameter of 1 to 20 um (para 46); and the adhesive may be a heat cured epoxy and sulfonium salt curing agents (para 57).
Second, Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the adhesive modulus may be adjusted by adjusting the amount of residual solvent in adhesive and/or by adjusting the transfer temperature; and the viscosity of the adhesive layer may be adjusted to help particles bond (para 84-85, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Liang ‘130 would have suggested or otherwise rendered obvious the composition (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 54) of the instant embodiment. Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 117, 163). Furthermore, Liang ‘130 teaches the embedding the particles using a roller and adjusting the pressure and the lamination rate (i.e., pushing rate) to obtain desired embedment (para 20, 25, 41, 56); and Liang ‘501 teaches adjusting the transfer temperature and the viscosity of the adhesive layer (para 84-85, 91).
Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess suggest inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers, wherein if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane; and if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane; and wherein the apical part of the fillers and the surface of the resin layer are flush with each other.
In response to applicant's argument that the films of the instant claims have improved conduction, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner also notes that both Liang ‘130 and Liang ‘501 are directed to conductive films and methods of making conductive films (entire documents); so it would stand to reason that one of ordinary skill in the art at the time of invention would optimized embedded depth of the particles with the goal of optimizing the conductive properties of the film. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783